                    Kevin T. Fitzgerald
                    ABA No. 8711085
                    Ingaldson Fitzgerald, P.C.
                    813 West Third Avenue
                    Anchorage, Alaska 99501
                    (907) 258-8750
                    (907) 258-8751/Facsimile
                    E-mail: kevin@impc-law.com

                    Attorneys for Defendant

                                     IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF ALASKA

                    UNITED STATES OF AMERICA,     )            No. 3:18-cr-00064-TMB-DMS
                                                  )
                                   Plaintiff,     )            NOTICE OF WITHDRAWAL OF
                                                  )            REPRESENTATION
                    v.                            )
                                                  )
                    CHRISTOPHER JAMES DEMURE,     )
                                                  )
                                   Defendant.     )
                    ______________________________)

                          COMES NOW Kevin T. Fitzgerald (Ingaldson Fitzgerald, P.C.),

                    attorney of record for Defendant Christopher James DeMure, and

                    hereby   provides    notice     to   the    Court     of   his   withdrawal   of

                    representation of Defendant, Christopher James DeMure in the

                    above-captioned action.

                          This   withdrawal    is    made      at   the   behest     of   Defendant.

                    Defendant's current contact information is as follows:
  INGALDSON
 FITZGERALD,
       P.C.                      Christopher J. DeMure
     Lawyers                     8200 Ginami Circle
813 W. 3rd Avenue
    Anchorage,                   Anchorage, Alaska 99516
      Alaska                     Phone: (910) 578-8537
    99501-2001
  (907) 258-8750                 E-Mail: chrisjdemure@gmail.com
 FAX: (907) 258-    //
       8751

                    USA v. DeMure
                    No. 3:18-cr-00064-TMB-DMS
                    Notice of Withdrawal of Representation
                                                     Page 1 of 2
                     Case 3:18-cr-00064-TMB Document 196 Filed 09/08/21 Page 1 of 2
                          Dated the 8th day of September, 2021 at Anchorage, Alaska.

                                                        INGALDSON FITZGERALD, P.C.
                                                        Attorneys for Defendant


                                                        s/Kevin T. Fitzgerald    ___
                                                        ABA No. 8711085
                                                        813 West Third Avenue
                                                        Anchorage, AK 99501
                                                        Fax: (907) 258-8751
                                                        E-mail: kevin@impc-law.com




                    CERTIFICATE OF SERVICE

                    I hereby certify that on the
                    8th day of September, 2021,
                    a copy of the foregoing was
                    served electronically on:

                    Jonas M. Walker, AUSA

                    _s/Kevin T. Fitzgerald___
                    W:\3621.001\Pleading\Notice of Withdrawal of Representation 1.doc




  INGALDSON
 FITZGERALD,
       P.C.
     Lawyers
813 W. 3rd Avenue
    Anchorage,
      Alaska
    99501-2001
  (907) 258-8750
 FAX: (907) 258-
       8751

                    USA v. DeMure
                    No. 3:18-cr-00064-TMB-DMS
                    Notice of Withdrawal of Representation
                                                     Page 2 of 2
                     Case 3:18-cr-00064-TMB Document 196 Filed 09/08/21 Page 2 of 2
